Title: From François Adriaan Van der Kemp to John Quincy Adams, 20 November 1822
From: Van der Kemp, François Adriaan
To: Adams, John Quincy




Dear and respected Sir!
Oldenbarneveld 20 Nov. 1822


By the frendship, with which I was gratified and honoured by your Beloved Parents’—during the best part of my life, and which I yet continue to enjoy unabated—By the courtesy with which you obliged me—voluntarily, and by your Literary endowments I feel my Self Sufficiently justified, in Submitting to your examination sundry paper—although I know that your High Station, your more Serious occupations may not leave you Sufficient leisure—to cast a glance upon them. But, so you may lay these aside, as long as you pleas. My only wish is, if life is granted us, that you may examine these and—if they deserve your approbation—if you deem these—when the Idiom could be corrected, useful, and favoured me with your criticisms, then I Shall be satisfied.
I Sopt with the Alen: on copper. when our frend Luzac was taken from us—He would have corrected the whole and given it a decent appearance. The same lot was that of the Sketch of the Ahaicik Republick; my frend Dr. Toulmin died, before he accomplished the correction: Now These prospects are gone, neither I lament
Endeavouring to bring my raw materials in Some order—I intend ere long—to Send to your worthy Niece Emily—with whom I spent, this fall, a few days—a Symposium of Dutch Boors—with a Journal of a jaunt to lake Oneyda—which, if She deems it proper—and these triffles Sufficiently deserving your attention. She is at liberty to convey to you—when you may return these by a proper opportunity. So as request—to forward the Letter to my Sons—with your opinion upon it—
Remember me with kindness—when you write to Montizillo—and believe me to remain with my highest consideration and respect / Dear & Respected Sir / Your Most obed.

Fr. Adr. vander Kemp




